Federal ID No.: 11-3431358 CERTIFICATE OF ORGANIZATION OF KEYSPAN NEW ENGLAND, LLC Pursuant to the Massachusetts Limited Liability Company Act (the Act), the undersigned hereby forms a limited liability company with the following terms: 1. Name . The name of the limited liability company is KeySpan New England, LLC (the LLC). 2. Office of the LLC . The address of the office of the LLC is One Beacon Street, Boston, Massachusetts 02108. 3. Business of LLC . The general character of the LLCs business is to act as a holding company for its subsidiaries, which provide various energy-related and non-energy-related products and services. The business of the LLC shall include participation in such activities as are related or incidental to the above and any other lawful business trade or purpose or activity permitted under the Act. 4. Name and Address of Resident Agent . The resident agent of the LLC in the Commonwealth of Massachusetts for service of process is Corporation Service Company, 84 State Street, Boston, Massachusetts 02109. 5. Name and Address of the Managers . The Managers of the LLC and their business addresses are as follows: Steven L. Zelkowitz One MetroTech Center Brooklyn, New York 11201 Richard A. Rapp, Jr. One MetroTech Center Brooklyn, New York 11201 Chester R. Messer One Beacon Street Boston, Massachusetts 02108 IN WITNESS WHEREOF, the undersigned hereby affirms under the penalties of perjury that the facts stated herein are true as of the day of , 2002. Name: Title:
